EXHIBIT 10.2

ASSIGNMENT AND ASSUMPTION AGREEMENT

          This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered
into as of October 24, 2002 by and between DVI Financial Services, Inc., a
Delaware corporation (“DVIFS”), and PresGar Diagnostic Imaging, LLC, a Florida
limited liability company (“PDI LLC”).

BACKGROUND

          A.          DVIFS has entered into that certain Acquisition Agreement,
dated as of September 12, 2002, by and among DVIFS, US Diagnostic, Inc.
(“USDI”), and various other direct and indirect subsidiaries of USDI for the
acquisition by DVIFS of 22 out-patient diagnostic imaging centers (the
“Acquisition Agreement”). 

          B.          DVIFS wishes to assign, and PDI LLC wishes to accept and
assume, all of DVIFS’ rights, obligations and liabilities under the Acquisition
Agreement.  Capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Acquisition Agreement.

          NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements contained in this Agreement, the parties hereto agree as follows:

          1.          Pursuant to Section 8.6 of the Acquisition Agreement,
DVIFS hereby assigns to PDI LLC (i) all of DVIFS’ rights to purchase the
Acquired Assets, (ii) all of DVIFS’ obligations to assume the Assumed
Liabilities, and (iii) any other rights and obligations arising under the
Acquisition Agreement, the Transaction Documents to which DVIFS is a party and
the transactions contemplated thereby; provided, however, that DVIFS shall
retain all of its rights (a) to receive the Break-Up Fee and Cost Reimbursement
pursuant to Section 5.2 of the Acquisition Agreement, (b) under the DVI Releases
and the Acquired Subsidiaries Releases pursuant to Section 5.10 of the
Acquisition Agreement, and (c) as a lender and secured party in respect of USDI
and the other Seller Entities, including without limitation, all rights under
the DVI Finance Agreements.

          2.          In the event that the Acquisition Agreement is terminated
and DVIFS receives the Break-Up Fee and Cost Reimbursement pursuant to Section
5.2 of the Acquisition Agreement, DVIFS shall pay to PDI LLC, as reimbursement
of certain of PDI LLC’s reasonable expenses incurred by it in connection with
the Acquisition Agreement, a reasonable portion of the Break-Up Fee and Cost
Reimbursement, which portion shall be mutually determined by DVIFS and PDI LLC.

          3.          PDI LLC hereby accepts the foregoing assignment and
assumes and agrees to perform all of the obligations of DVIFS as “Purchaser”
under the Acquisition Agreement, including without limitation, the Assumed
Liabilities, subject to DVIFS’ obligations under the Indemnification and
Guaranty Agreement, by and among DVIFS, PDI LLC and PresGar Diagnostic
Acquisitions, LLC, dated as of the date hereof.



--------------------------------------------------------------------------------


          4.          This Agreement may be executed in one or more counterparts
with the same effect as if all parties hereto had signed the same document, and
such counterparts shall be construed together and shall constitute one
instrument.  A facsimile or photocopied signature (which may be delivered by
facsimile) shall be deemed to be the functional equivalent of an original for
all purposes.

          5.          This Agreement is made pursuant to, and shall be construed
and enforced in accordance with, the internal laws of the Commonwealth of
Pennsylvania (and United States federal and bankruptcy law, to the extent
applicable), without giving effect to otherwise applicable principles of
conflicts of law.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above stated.

 

DVI FINANCIAL SERVICES, INC.

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

 

 

PRESGAR DIAGNOSTIC IMAGING, LLC

 

 

 

By:

PresGar Diagnostic Acquisitions, LLC, its sole member

 

 

 

By: 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION AGREEMENT]

-2-